Opinión disidente emitida por el
Juez Asociado Señor Rebollo López.
La decisión mayoritaria emitida en el presente recurso —uno que plantea una sencilla cuestión sobre la defensa de cosa juzgada en su modalidad de fraccionamiento de causa de acción— es una trágica y funesta que tendrá graves consecuencias en la práctica de la profesión en Puerto Rico-, en específico, en la fase de la litigación.
HH
El día 3 de mayo de 1988, Jesús Crespo Cardona y su señora madre, Ana Cardona López, radicaron ante el Tribunal Superior de Puerto Rico, Sala de Aguadilla, una de-manda en reclamación de los daños y perjuicios que sufrie-ron como consecuencia de una inundación que afectara su propiedad; inundación alegadamente causada por unos trabajos de drenaje que había realizado la demandada Au-toridad de Carreteras en el año 1978. Dicho pleito terminó con una transacción por estipulación que suscribieron las partes. La referida estipulación fue aprobada por el tribunal de instancia, mediante la emisión de la correspon-diente sentencia a esos efectos. Debe señalarse que en dicha estipulación, las partes acordaron transigir la reclamación por la suma total de nueve mil quinientos dó-lares ($9,500).
Procede enfatizar el hecho de que en la mencionada es-tipulación de transacción, y a cambio de la referida suma de dinero, se hizo expresamente constar que la parte de-mandante
... releva y para siempre descarga a la parte demandada de todas las reclamaciones y/o causas de acción pasadas, presentes y futuras que surjan por cualquier motivo o razón de cuales-*945quiera daños o pérdidas que dicho demandante haya sufrido o pueda sufrir como consecuencia de los hechos alegados en la demanda. (Enfasis suplido.) Exhibit III.
En el año de 1993, los referidos demandantes presenta-ron ante el antes mencionado tribunal de instancia una nueva demanda de daños y perjuicios. En esta segunda demanda alegaron que, como consecuencia de los antes mencionados trabajos de drenaje realizados por la Autori-dad de Carreteras en el año de 1978, su propiedad nueva-mente se inundó al llover copiosamente en dicha zona. La demandada Autoridad de Carreteras radicó una solicitud de sentencia sumaria; predicada la misma en la doctrina de cosa juzgada. Luego de que la parte demandante se opu-siera a la misma, el tribunal de instancia, mediante reso-lución a esos efectos, declaró sin lugar la solicitud de sen-tencia sumaria.
Inconforme, la Autoridad de Carreteras acudió —vía certiorari— ante este Tribunal en revisión de la mencio-nada resolución, imputándole al foro de instancia, en sín-tesis, haber errado al no aplicar al caso la doctrina de cosa juzgada. Mediante Resolución de 20 de mayo de 1994, le concedimos término a la parte demandante para que mos-trara causa
... por la cual este Tribunal no deba expedir el auto solicitado y dictar Sentencia revocatoria de la resolución emitida por el Tribunal Superior de Puerto Rico, Sala de Aguadilla.
Luego de solicitar prórroga, y habiéndose concedido la misma, dicha parte compareció en cumplimiento de la re-ferida Resolución. En el día de hoy una mayoría de los integrantes del Tribunal resuelve que procede confirmar la resolución mediante la cual el foro de instancia denegó la solicitud de sentencia sumaria radicada por la Autoridad de Carreteras. Disentimos. Veamos por qué:
*946h-t H-1
Establece el Art. 1709 del Código Civil, ante, see. 4821, que la “transacción es un contrato por el cual las partes, dando, prometiendo o reteniendo cada una alguna cosa, evitan la provocación de un pleito o ponen término al que había comenzado”. Conforme a ello, reiteradamente este Tribunal ha resuelto que una estipulación, suscrita por las partes y aceptada por el tribunal, que finalice un pleito constituye un contrato de transacción que las obliga. Véanse: Consejo de Titulares v. C.R.U.V., 132 D.P.R. 707 (1993); Negrón Rivera y Bonilla, Ex parte, 120 D.P.R. 61, 74 (1987), y casos allí citados. Resulta aplicable, además, al presente caso el Art. 1715 del Código Civil, 31 L.P.R.A. see. 4827, el cual, en lo pertinente, dispone que la “transac-ción tiene para las partes la autoridad de la cosa juzgada ...” (Énfasis suplido.)
1 — < H-1
De un examen de ambas demandas, notamos que las mismas se basan en los daños sufridos como consecuencia de unas labores únicas de recogido y desvío de aguas lleva-das a cabo por la Autoridad de Carreteras en el año 1978. Ambas demandas son prácticamente idénticas con excep-ción de que en la primera se reclamaron daños sufridos por una inundación ocurrida en 1987 y en la segunda por una alegadamente ocurrida en 1992.
En la estipulación que suscribieron las partes en el primer pleito se hizo constar que “en consideración a la suma antes relacionada la parte demandante releva y para siem-pre descarga a la parte demandada de todas las reclama-ciones y ¡o causas de acción pasadas, presentes y futuras que surjan por cualquier motivo o razón de cualesquiera daños o pérdidas que dicho demandante haya sufrido o *947pueda sufrir como consecuencia de los hechos alegados en la demanda”. (Énfasis suplido.) Exhibit III. Basándose am-bas demandas en daños sufridos como consecuencia de las labores realizadas por la Autoridad en 1978, resulta claro que la estipulación acordada en el primer pleito impide a los demandantes instar nueva demanda reclamando nue-vos daños como consecuencia de las mismas labores.
Ello así por cuanto resulta ser aplicable al segundo pleito la defensa de cosa juzgada en su modalidad de frac-cionamiento de causa de acción. Véase Zambrana v. Tribunal Superior, 100 D.P.R. 179 (1971). Debe recordarse que el propósito de la defensa de cosa juzgada, en su aspecto de fraccionamiento de causa de acción, es promover la finali-dad de las controversias judiciales y evitar las continuas molestias a una parte con la presentación sucesiva de va-rios pleitos relacionados con el mismo asunto. Zambrana v. Tribunal Superior, ante.
IV
Los demandantes, quienes como toda parte demandante en un pleito civil ordinario tenían la obligación de probar su caso en un juicio plenario, optaron por transigir su caso. No debemos perder de vista que éstos sabían, o debían saber, si las labores de drenaje realizadas por la Autoridad de Carreteras en el 1978 podían causar inundaciones sucesi-vas y, en consecuencia, daños continuos a su propiedad. Optaron, repetimos, por transigir el caso por la suma total de nueve mil quinientos dólares ($9,500) ¿Por qué razón así lo hicieron? Acaso sería por razón de que tenían dudas sobre si podían, o no, “probar” su caso en un juicio plenario. El foro judicial nunca lo podrá saber. Lo que sí sabemos es que la transacción acordada relevó a los demandantes de esa obligación. Ese fue el “beneficio” por ellos obtenido como consecuencia de la transacción efectuada.
La demandada Autoridad de Carreteras, parte que ob-*948viamente estaba consciente de que tenía que ser vencida en un juicio plenario, igualmente optó por transigir el caso. Cabe preguntar: ¿cuál fue el “beneficio” por ésta obtenido con motivo de la transacción llevada a cabo? La contesta-ción salta a la vista y hiere la retina: los términos en que fue concebido el relevo contenido en la estipulación suscrita por ambas partes.
Recordaremos que, a cambio de la suma total de nueve mil quinientos dólares ($9,500), la parte demandante, vo-luntaria y libremente, relevó, para siempre, a la Autoridad de responsabilidad por cualquier daño, pasado o futuro, que hubieran sufrido, o sufrieran, los demandantes como consecuencia de los trabajos de drenaje que la Autoridad realizó en el año 1978. Nada más y nada menos.
V
Resulta verdaderamente difícil de imaginar que pueda existir un lenguaje o unos términos y cláusulas más claros que los de la referida estipulación. Ello no obstante, y so color de “interpretar” los mismos, en el día de hoy una ma-yoría de los integrantes del Tribunal resuelve que la refe-rida estipulación “se refería [únicamente] a los daños pre-sentes y futuros producto de los hechos ocurridos en 1987”. Opinión mayoritaria, pág. 943.
Dicha posición no sólo es una total y completamente ab-surda sino que la misma afecta, de una grave manera, la práctica de la profesión en nuestra jurisdicción. Cabe pre-guntarse qué abogado, de una parte demandada, se atre-verá de hoy en adelante a recomendarle a un cliente que transija un caso pendiente ante nuestros tribunales. Real-mente, ninguno. Ello así ya que, no importa los términos claros y diáfanos en que éste plasme una estipulación so-bre transacción —en lo relativo al relevo de responsabili-dad futura del demandado ante la parte demandante— siempre cabrá la posibilidad de que los integrantes de este *949Tribunal, en su infinita y teórica sabiduría, “interpreten” los mismos en “forma restrictiva” y resuelvan que la tran-sacción efectuada no relevó de responsabilidad futura a la parte demandada.
La decisión hoy emitida, en adición a necesariamente confundir a los abogados que se dedican a la litigación en Puerto Rico, abre las puertas para que se radiquen pleitos de “mala práctica” profesional contra aquel abogado que se arriesgue a transigir un pleito. Resulta verdaderamente trágico y lamentable que este Tribunal emita decisiones como la presente. Las mismas tienen el efecto indeseable de erosionar, aún más, la imagen y opinión que de este Foro tiene la profesión y nuestros conciudadanos.